Citation Nr: 9909275	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-14 355	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to additional compensation for a dependent 
mother-in-law.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and July 1996 decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted the veteran service 
connection and assigned him a 30 percent evaluation for PTSD, 
and denied him additional benefits for his dependent mother-
in-law.

The issue of entitlement to an increased evaluation for PTSD 
will be addressed in the remand that follows this decision 
since the Board has determined that additional development is 
warranted.  The decision will address the issue of 
entitlement additional compensation for a dependent mother-
in-law since this issue is not inextricably intertwined with 
the remand issue.  Parker v. Brown, 7 Vet. App. 116 (1994); 
Holland v. Brown, 6 Vet. App. 443 (1994); Kellar v. Brown, 
6 Vet. App. 157 (1994).  


FINDING OF FACT

The veteran's mother-in-law is not the veteran's natural 
mother, his mother through adoption, or a person who stood in 
the relationship of his parent for not less than one year 
prior to his entry into active service.


CONCLUSION OF LAW

The legal requirements for additional compensation for a 
dependent parent have not been met.  38 U.S.C.A. §§ 101(5), 
1115 (West 1991); 38 C.F.R. §§ 3.4(b)(2), 3.59 (1998); 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the RO did not 
certify for appeal the issue of entitlement to additional 
compensation for a dependent mother-in-law.  However, the 
record reflects that this issue has been properly perfected 
for appeal.  By letter dated July 1996, the RO informed the 
veteran that additional compensation for his mother-in-law 
had been denied.  In August 1996, the RO issued a Statement 
of the Case, which shows that a notice of disagreement (NOD) 
had been received in August 1996.  (This NOD is not of 
record, but the Board accepts the RO's admission of receipt 
as sufficient to establish that a timely NOD was received.)  
In December 1996 and February 1997, the veteran submitted 
statements indicating continued disagreement with the denial.  
The Board believes either statement could be construed as a 
substantive appeal.   

The veteran contends that he is entitled to additional 
compensation for his dependent mother-in-law because she has 
been living with him free of charge since 1995; he has 
purchased her medicine and driven her to the hospital and 
doctor's office; and he claims her as a tax exemption. 

The law provides that an additional amount of compensation 
may be payable for a spouse, child or dependent parent where 
a veteran is entitled to compensation based on disability 
evaluated as 30 percent or more disabling.  38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2).  "Parent" is defined as a 
natural mother or father (including the mother of an 
illegitimate child or the father of an illegitimate child if 
the usual family relationship existed), mother or father 
through adoption, or a person who for a period of not less 
than one year stood in the relationship of a parent to a 
veteran at any time before his or her entry into active 
service.  38 U.S.C.A. § 101(5); 38 C.F.R. § 3.59.  In this 
case, the veteran wishes additional compensation for a 
dependent mother-in-law.  However, as she is not the 
veteran's natural mother or his mother through adoption, and 
there is no evidence that she stood in the relationship of 
his parent for not less than one year prior to his entry into 
active service, she does not fit the above definition of 
"parent."

Inasmuch as the veteran's dependent mother-in-law is not his 
child, spouse or dependent parent, the legal requirements for 
additional compensation for a dependent parent have not been 
met. The disposition of this claim is based on the law, and 
not on the facts of the case; therefore, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Additional compensation for a dependent mother-in-law is 
denied.


REMAND


The veteran seeks an increased evaluation for his service-
connected PTSD.  The Board notes that he was most recently 
examined for disability evaluation by VA in January 1998.  At 
that time, the examiner stated that the veteran's medical 
records and his claims file were not available for review 
prior to the examination.  The examiner also stated that the 
information gathered was based exclusively on the veteran's 
self report.  

In general, an adequate examination, in most cases, requires 
that a disability be viewed in relation to its whole history. 
See 38 C.F.R. § 4.1 (1995); Schafrath v. Derwinski, 1 
Vet.App. 589 (1991); Tucker v. Derwinski, 2 Vet.App. 201 
(1992). Accordingly, a VA examination should be conducted 
only after review of the claims folder, and the examiner 
should address any differing conclusions reached by other 
examiners.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991). The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter, "the Court") has held that 
the duty to assist includes the duty to obtain adequate and 
contemporaneous VA examinations, including examinations by 
specialists when indicated, and to obtain medical records to 
which the veteran has referred or which may be pertinent to 
the issues.  Littke v. Derwinski, 1 Vet.App. 90 (1990); Hyder 
v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121 (1991).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should schedule the veteran 
for an examination by a board certified 
psychiatrist, if available, to evaluate 
the veteran's service-connected 
psychiatric disability.  The claims file 
and a copy of this remand must be made 
available to the examiner for review.  
The examiner should indicate the 
veteran's overall psychological, social, 
and occupational functioning due to his 
service-connected psychiatric disability 
using the Global Assessment of 
Functioning (GAF) Scale, including a 
definition of the numerical code assigned 
in accordance with the Psychiatric 
Associations DSM IV.  All indicated tests 
and studies should be performed.  An 
opinion concerning the veteran's 
employability should also be given.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

2.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected psychiatric disability, 
considering both the old (prior to 
November 7, 1996) and new (after November 
7, 1996) criteria for rating psychiatric 
disabilities.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	NADINE W.BENJAMIN
	Acting Member, Board of Veterans' Appeals



 
- 6 -





